Title: To Thomas Jefferson from Benjamin Henry Latrobe, 30 November 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington Novr. 30th. 1806 
                        
                        The very unfavorable weather of yesterday rendered it impossible for me to procure all the information
                            necessary to compleat the enclosed report before the evening, & then, having no servant of my own here, I could not
                            procure it to be conveyed to you agreeably to promise.
                        In order to avoid intrusion on your time at the present near approach of the Session, I do not wait upon You.
                            I have left the left side blank, for such observations are you may be pleased to make. When reviewed by you, I shall
                            immediately transmit to You, two Copies of the report and the drawing,—of which, having no Clerk here I shall be unable to
                            present more than one.
                  I am with true respect yrs
                        
                            B Henry Latrobe
                     
                        
                    